

EXHIBIT 10.03

Amendment and Restatement of
Schedules to Amended and Restated Omnibus Agreement


March 1, 2015
An Amended and Restated Omnibus Agreement was executed as of July 1, 2014 (as
the same may be amended, supplemented or modified from time to time, the
“Omnibus Agreement”), among Valero Energy Corporation, Valero Marketing and
Supply Company, Valero Partners Memphis, LLC, Valero Terminaling and
Distribution Company, The Premcor Refining Group Inc., The Premcor Pipeline Co.,
Valero Energy Partners LP, Valero Energy Partners GP LLC, Valero Partners
Operating Co. LLC, Valero Partners EP, LLC, Valero Partners Lucas, LLC, Valero
Partners North Texas, LLC, Valero Partners South Texas, LLC and Valero Partners
Wynnewood, LLC. Capitalized terms not otherwise defined in this document shall
have the terms set forth in the Omnibus Agreement.
The Parties agree that, as of the date first written above, the Schedules are
hereby amended and restated in their entirety to be as attached hereto (the
“Amended Schedules”). Pursuant to Section 8.12 of the Omnibus Agreement, such
amended and restated Schedules shall replace the prior Schedules as of the date
hereof and shall be incorporated by reference into the Omnibus Agreement for all
purposes. Each of Valero Partners Louisiana, LLC and Valero Partners Houston,
LLC hereby agree to be bound by all of the terms and provisions of the Omnibus
Agreement with the same force and effect as if it were originally a Party to the
Omnibus Agreement. For the avoidance of doubt, any terms or definitions used in
the Omnibus Agreement which refer to a Party referenced in the schedules thereto
shall include Valero Partners Louisiana, LLC and Valero Partners Houston, LLC,
as applicable, as set forth in the Amended Schedules. As amended hereby, the
Omnibus Agreement is hereby ratified and affirmed and shall continue in full
force and effect.
[Remainder of page intentionally left blank.]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Amendment and
Restatement of Schedules to Amended and Restated Omnibus Agreement on, and
effective as of, the date first written above.
VALERO ENERGY CORPORATION




By:  /s/ R. Lane Riggs                                          
Name: R. Lane Riggs
Title: Executive Vice President - Refining Operations
and Engineering


VALERO MARKETING AND SUPPLY COMPANY




By:  /s/ R. Lane Riggs                                          
Name: R. Lane Riggs
Title: Executive Vice President
VALERO TERMINALING AND DISTRIBUTION COMPANY




By:  /s/ R. Lane Riggs                                          
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR REFINING GROUP INC.




By:  /s/ R. Lane Riggs                                          
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR PIPELINE CO.




By:  /s/ R. Lane Riggs                                          
Name: R. Lane Riggs
Title: Executive Vice President


VALERO ENERGY PARTNERS LP
By: Valero Energy Partners GP LLC, its general
partner




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO ENERGY PARTNERS GP LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS OPERATING CO. LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS EP, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LUCAS, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MEMPHIS, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS NORTH TEXAS, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer


Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------




VALERO PARTNERS SOUTH TEXAS, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS WYNNEWOOD, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LOUISIANA, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS HOUSTON, LLC




By:  /s/ Richard F. Lashway                                  
Name: Richard F. Lashway
Title: President and Chief Operating Officer




Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------




Schedule A
Environmental Matters
Notwithstanding any other provision in this Agreement or in any other
Transaction Agreement to the contrary, and subject to the conditions set forth
below:
1.
As it relates to the Lucas Terminal and the West Memphis Terminal:



(a)
Valero shall indemnify the Partnership Group for the remediation of, other
corrective actions required with respect to, and other Losses (if any) arising
out of any Hazardous Substances on, under, about or migrating from the Lucas
Terminal or the West Memphis Terminal prior to December 16, 2013 (collectively,
“Existing Contamination Liabilities”) with respect to which Valero, prior to
December 16, 2013 (i) received indemnification from a third party pursuant to a
written agreement (an “Indemnification Agreement”), or (ii) placed a third party
on notice that Valero believes such third party is legally liable (whether such
liability arises by contract, statute, common law or otherwise); provided that
such indemnification of the Partnership by Valero shall apply only if and to the
extent that Valero is actually able to secure payment or performance by the
third party with respect to the Existing Contamination Liabilities; and



(b)
As between Valero and the Partnership Group, Valero shall retain responsibility
for Existing Contamination Liabilities to the extent, and only to the extent
that Valero is actually able to secure payment or performance by a third party
with respect to the Existing Contamination Liabilities as provided in paragraph
(a) above.



(c)
The obligations of Valero under paragraphs (a) and (b) above are subject to the
satisfaction of each of the following conditions, the failure of any one or more
of which shall excuse Valero from its obligations, to the extent it is
prejudiced thereby:



(i)The Partnership Group shall fully cooperate with Valero and its designees in
facilitating any remediation or other corrective action activities at the Lucas
Terminal or West Memphis Terminal, as applicable, and in seeking to recover from
third parties for any Existing Contamination Liabilities;


(ii)The Partnership Group shall comply with all applicable requirements of any
Indemnification Agreement that requires the cooperation or involvement of the
owner of the Lucas Terminal or the West Memphis Terminal, as applicable,
including any notifications or filings that must be made by the owner of the
Lucas Terminal or the West Memphis Terminal, as applicable; provided that the
Partnership Group has been made aware of the relevant requirements in such
Indemnification Agreement; and


(iii)No member of the Partnership Group shall take any actions or omit to act in
any manner that would (1) violate or cause a violation of any of Valero’s
obligations, or a waiver or release of any third party’s obligations, under any
Indemnification Agreement, or

Schedule A – Page 1

--------------------------------------------------------------------------------




(2) otherwise relieve a third party of any of its legal obligations; in each
case provided that the Partnership Group has been made aware of the relevant
obligations.


2.
As it relates to the Houston Terminal Assets and St. Charles Terminal Assets:



(a)
For the following Houston Tanks and St. Charles Tanks (the “Scheduled A Tanks”):



St. Charles Tanks: T-78, T-55-5, T-55-6, T-425-2, T-425-3, T-425-4, T-150-4,
T-150-5, T-150-8, T-130-1, T-150-17, T-55-1, T-130-8, T-150-7, T-325-1, T-425-1,
T-625-1, T-130-2, T-130-5


Houston Tanks: Either T-3 or T-5, at the Partnership Group’s election.


Valero and its Subsidiaries, Valero Refining–New Orleans, L.L.C. (“VRNO”), with
respect to the St. Charles Tanks that are Scheduled A Tanks, and Valero
Refining–Texas, L.P. (“VRT”), with respect to the Houston Tanks that are
Scheduled A Tanks, acknowledge and agree that there currently exist obligations
to complete the removal from service, cleaning, waste disposal, initial
inspection and repairs to have the Scheduled A Tanks ready for final API 653
inspection and fitness for duty. Partnership Group shall control the completion
of, and cooperate with VRNO and VRT on the logistics for completing these
obligations and shall undertake the final inspection and return the Scheduled A
Tanks to service. Until completion of these obligations, Valero shall retain any
environmental liability that arises from the pre-API 653 inspection conditions
of the Schedule A Tanks and shall indemnify, defend and hold harmless each Group
Member from Losses related to such retained environmental liability and any
costs and expenses incurred by the Partnership Group in connection with the
removal from service, cleaning, waste disposal, initial inspection and repairs
to have the Scheduled A Tanks ready for final API 653 inspection and fitness for
duty. Without limitation to the other indemnification provisions of Section 2.1
of the Agreement, following the final API 653 inspection and written
determination of fitness of duty, Partnership Group shall assume any
environmental liabilities related to the Scheduled A Tanks arising thereafter.


(b)
For the following St. Charles Tanks (the “Scheduled B Tanks”):



T-80-1, T-77, T-150-22, T-150-24


Valero, (i) by and through VRNO with respect to the St. Charles Tanks that are
Scheduled B Tanks, represents and warrants that the Scheduled B Tanks completed
inspection on the date noted in the relevant inspection documentation and that
the Schedule B Tanks are in good working order and (ii) agrees to indemnify,
defend and hold harmless each Group Member from any Losses that arise from a
breach of such representation and warranty. Valero’s representations and
warranties set forth in this Section 2(b) shall expire when the Scheduled B
Tanks are pulled from service for inspection, or the Identification Deadline,
whichever comes first.



Schedule A – Page 2

--------------------------------------------------------------------------------




(c)
For purposes of this Schedule, the following terms shall have the means set
forth below:

“API 653” means American Petroleum Institute (API) Standard 653 for Aboveground
Storage Tanks.


“Houston Lease” means the Lease and Access Agreement (Houston Terminal) dated
March 1, 2015, by and between Valero Refining–Texas, L.P., as Lessor and Valero
Partners Houston, LLC, as Lessee in connection with the land on which the
Houston Terminal Assets are located as more particularly described therein.


“Houston Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the Houston Terminal Assets.


“St. Charles Lease” means the Lease and Access Agreement (St. Charles Terminal)
dated March 1, 2015 by and between Valero Refining–New Orleans, L.L.C., as
Lessor and Valero Partners Louisiana, LLC, as Lessee in connection with the land
on which the St. Charles Terminal Assets are located as more particularly
described therein.


“St. Charles Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Houston Terminal Assets.


3.
As it relates to the St. Charles Terminal Assets and the Houston Terminal
Assets,



(a)
The Parties acknowledge that certain Facility Pipelines and Refinery Pipelines
(as those terms are defined in the St. Charles Lease and the Houston Lease) may
be buried below ground. Valero by and through its Subsidiaries as the property
owner or for other logistical or environmental reasons may, in its or their sole
discretion, desire to relocate all or portions of those buried Facility
Pipelines and Refinery Pipelines above ground. If Valero by and through its
Subsidiaries desires to relocate all or portions of any buried Facility
Pipelines or Refinery Pipelines above ground, Valero by and through its
Subsidiaries shall give the Partnership Group written notice that it desires to
raise certain sections of the Facility Pipelines and Refinery Pipelines and the
Partnership Group and Valero by and through its Subsidiaries shall work together
to set a schedule for such work. The cost of raising the Facility Pipelines and
Refinery Pipelines shall be borne exclusively by Valero or its applicable
Subsidiary performing the work.



(b)
Partnership Group may also desire that certain of the buried Facility Pipelines
be brought above ground. In its sole discretion, Partnership Group may give
notice to Valero or its applicable Subsidiary that it intends to raise certain
sections of the Facility Pipelines and the Partnership Group and Valero by and
through its Subsidiaries shall work together to set a schedule for such work and
all such work shall be performed in compliance with the terms of the St. Charles
Lease or the Houston Lease, as applicable. In this case, the cost of raising the
Facility Pipelines shall be borne exclusively by the Partnership Group or its
applicable Subsidiary performing the work.




Schedule A – Page 3

--------------------------------------------------------------------------------




(c)
Until such time as the buried Facility Pipelines and Refinery Pipelines are
raised above grade, there shall be a rebuttable presumption that any
contamination found in connection with such buried Facility Pipelines and
Refinery Pipelines occurred prior to the Closing Date and the liability for such
contamination will remain with Valero and Valero shall indemnify, defend and
hold harmless each Group Member from any Losses related to such retained
liability. Valero may rebut this presumption by establishing by clear and
convincing evidence that the contamination resulted from the Partnership Group
operations.



4.
As it relates to the St. Charles Terminal Assets and the Houston Terminal
Assets, Valero, by and through its applicable Subsidiary, operates groundwater
monitoring and remedial systems at the St. Charles Refinery and the Houston
Refinery and will retain the liability for contamination existing as of the
Closing Date remediated through these systems and the obligation to maintain
these existing systems until such time as the relevant Governmental Authority
grants closure in writing or the Partnership Group and Valero mutually agree
that further operation is not necessary. Valero shall indemnify, defend and hold
harmless each Group Member from any Losses related to such retained liability;
provided, however, in the event that the Partnership Group has a release to the
environment after the Closing Date and this release has a material adverse
impact on the existing remedial system or triggers new remedial obligations, the
Partnership Group shall reimburse Valero for the additional costs incurred as a
result of the post-closure release.



5.
From time to time environmental and safety obligations may arise that the
parties had not anticipated. The Partnership Group and Valero agree to cooperate
and in good faith to fairly allocate the liabilities and to work cooperatively
to minimize the cost of addressing any such environmental and safety
obligations.








Schedule A – Page 4

--------------------------------------------------------------------------------




Schedule B


Other Indemnification


None.







Schedule B – Page 1

--------------------------------------------------------------------------------




Schedule C
General and Administrative Services


Administrative Fee


$10,352,500 per year


The Administrative Fee for the remainder of the 2015 fiscal year will be
prorated based on the number of days from March 1, 2015 to December 31, 2015.


General and Administrative Services


Ad Valorem Tax Services
Accounting Services, including:
•
Accounting Governance

•
Corporate Accounting

•
Internal and External Reporting

•
Federal income tax services

•
Operations Accounting

•
State and local tax services

•
Transactional tax services    

Business Development
Corporate Aviation and Travel Services
Corporate Communications and Public Relations
Corporate Development
Data Processing and Information Technology Services
Engineering and Project Management
Executive Oversight
Financial Accounting and Reporting
Foreign Trade Zone Reporting and Accounting (if applicable)
Governmental Affairs
Group Accounting
Health, Safety & Environmental Services
Human Resources Services
Internal Audit

Schedule C – Page 1

--------------------------------------------------------------------------------




Legal, including:
•
Acquisitions & Divestitures

•
Commercial

•
Corporate

•
Environmental

•
Labor & Employment

•
Litigation support

•
Procurement / General Contracting

•
Regulatory

•
Tariff Maintenance

Office Services, including:
•
    Clinic

•
    Health Club

•
    Mail Center/ Mail Services

•
    Office Space including building maintenance

•
    Security

Pipeline Control Center services*
Purchasing / Supply Chain Management
Records Management
Real Estate Management
Risk and Claims Management Services
Shareholder and Investor Relations
Treasury & Banking, including:
•
    Finance Services

•
    Cash Management

•
    Credit Services

* When performing operational services with respect to Partnership facilities,
personnel working in the Pipeline Control Center shall act at the direction of,
and be subject to exclusive supervision

Schedule C – Page 2

--------------------------------------------------------------------------------




by, the General Partner (acting in its capacity as the general partner of, and
on behalf of, the Partnership)

Schedule C – Page 3

--------------------------------------------------------------------------------




Schedule D
ROFO Assets


Set forth below is a list of each ROFO Asset and the corresponding ROFO Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFO Asset.


ROFO Asset
ROFO Asset Owner
 
 
Parkway Products Pipeline*
Valero Terminaling and Distribution Company
 
 
Hartford Crude Terminal
The Premcor Refining Group Inc.
 
 
Fannett Storage Facility
The Premcor Pipeline Co.



* As described in the Registration Statement, the Parkway Products Pipeline is
owned by a 50/50 joint venture between Valero Terminaling and Distribution
Company and Kinder Morgan. The right of first offer granted in Section 4.1
applies only to Valero Terminaling and Distribution Company’s 50% interest.
        

Schedule D – Page 1

--------------------------------------------------------------------------------




Schedule E


Certain ROFR Assets


Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.
ROFR Asset
ROFT Asset Owner
 
 
McKee Products System*†
Valero Partner EP, LLC
 
 
Memphis truck rack*
Valero Partners Memphis, LLC
 
 
Lucas Crude System*
Valero Partners Lucas, LLC
 
 
McKee Crude System**
Valero Partners North Texas, LLC
 
 
Three Rivers Crude System**
Valero Partners South Texas, LLC
 
 
Wynnewood Products System**
Valero Partners Wynnewood, LLC
 
 
Houston Terminal Assets***
Valero Partners Houston, LLC
 
 
St. Charles Terminal Assets***
Valero Partners Louisiana, LLC
 
 



* Please refer to the Registration Statement for a further description of each
such ROFR Asset.


** Please refer to the Purchase and Sale Agreement, dated as of July 1, 2014, by
and among The Shamrock Pipe Line Corporation, Valero Plains Company LLC, VTDC,
Valero Partners North Texas, LLC, Valero Partners South Texas, LLC and OLLC for
a further description of the McKee Crude System and the Three Rivers Crude
System. The Wynnewood Products System means the assets and operations of Valero
Partners Wynnewood, LLC as of the Closing Date with respect to such Purchase and
Sale Agreement.


*** The Houston Terminal Assets means the assets and operations of Valero
Partners Houston, LLC, and the St. Charles Terminal Assets means the assets and
operations of Valero Partners Louisiana, LLC, each as of the Closing Date with
respect to the Contribution Agreement, dated as of March 1, 2015, by and among
Valero Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C.
and Valero Energy Partners LP.


† As described in the Registration Statement, Valero Partners EP, LLC owns a
33⅓% undivided interest in the McKee Products System, and the remainder of the
system is owned by NuStar. The right of first refusal granted in Section 5.1
applies only to Valero Partners EP, LLC’s 33⅓% interest.

Schedule E – Page 1

--------------------------------------------------------------------------------




Schedule F


Valero Marks




Depiction


Mark


Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant


[exh1003vlparschedules_image1.jpg]
V Valero Energy Partners LP & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Intent to Use, filing date August 9, 2013
Serial Number 86033483
4594277
8/26/14
Valero Energy Partners GP LLC


Schedule F – Page 1

--------------------------------------------------------------------------------




Depiction


Mark


Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant
VALERO
VALERO (word mark)
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)








Application – Use in commerce, filing date August 1, 2013


Serial Number 86026506
4494828
3/11/14
Valero Marketing and Supply Company


Schedule F – Page 2

--------------------------------------------------------------------------------




Depiction


Mark


Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant
[exh1003vlparschedules_image2.jpg]
V Valero & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Use in commerce, filing date August 7, 2013


Serial Number 86031469
4494933
3/11/14
Valero Marketing and Supply Company
[exh1003vlparschedules_image3.jpg]


V & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)


Application – Use in commerce, filing date August 5, 2013
Serial Number 86028938
4494906
3/11/14
Valero Marketing and Supply Company




Schedule F – Page 3

--------------------------------------------------------------------------------




Schedule G


Prefunded Projects




Install new meters and line balance on Collierville crude pipeline
Install New Tank Mixers on Tanks 78 & 79 at Collierville
Collierville to Memphis P/L Guard Rails
Collierville Pipeline Integration
Lucas Tank Mixer Upgrades
Lucas Terminal Spare Motor
Lucas Install tank overfill protection
Memphis Truck Rack Additive Blending Install
Memphis Truck Rack Upgrade Oil/Water Separator
Memphis SCADA Network Integration
West Memphis Barge Additive Injection System
West Memphis Install Lab Building
West Memphis Install concrete under barge and receipt manifolds
West Memphis Tank Level Integration
Install debris deflector on Shorthorn pipeline at MM5









Schedule G– Page 1



--------------------------------------------------------------------------------




Schedule H

Transaction Agreements and Applicable Terms


1.
Contribution, Conveyance and Assumption Agreement, dated as of December 16,
2013, by and among the General Partner, the Partnership, Valero, OLLC, VTDC,
Premcor Pipeline, Premcor Refining and Valero Refining Company-Tennessee, L.L.C.

Closing Date
Identification
Deadline
Environmental
De Minimis
Loss
Environmental
Deductible
Right-of-Way
Deductible
Other Losses
Deductible
December 16, 2013
December 16, 2018
$10,000
$100,000
$200,000
$200,000

2.
Purchase and Sale Agreement, dated as of July 1, 2014, by and among The Shamrock
Pipe Line Corporation, Valero Plains Company LLC, VTDC, Valero Partners North
Texas, LLC, Valero Partners South Texas, LLC and Valero Partners Operating Co.
LLC.

Closing Date
Identification
Deadline
Environmental
De Minimis
Loss
Environmental
Deductible
Right-of-Way
Deductible
Other Losses
Deductible
July 1, 2014
July 1, 2019
$10,000
$100,000
$200,000
$200,000



3.
Contribution Agreement, dated as of March 1, 2015, by and among Valero
Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C. and
Valero Energy Partners LP.

Closing Date
Identification
Deadline
Environmental
De Minimis
Loss
Environmental
Deductible
Right-of-Way
Deductible
Other Losses
Deductible
March 1, 2015
March 1, 2020
$10,000
$100,000
$200,000
$200,000








Schedule H – Page 1